DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1(claims 1-7, 12-14 and 18-19) in the reply filed on 10/18/21 is acknowledged. Note: A correction was made to the election on 10/28/21 in a brief interview with the applicant representative.  Claims 1-7, 12-14 and 17-18) will be examined.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bobbin comprises a copper tab for fixing the copper sheet and wherein different copper sheets in the same secondary winding are connected by a flying wire or a PCB  must be shown or the feature(s) canceled from the claim(s).note: What is considered the copper tab? Ref# 24 appears to be part of the bobbin cylinder. What is difference between the tab and the bobbin? No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Magnetic core 1 and Bobbin 2 are not mentioned in the specifications.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, the limitations “…the bobbin comprises a copper tab for fixing the copper sheet..” is vague and indefinite. The examiner is unclear on what is considered the copper tab. Is part of the bobbin cylinder made of copper material to be considered a copper tab or is the copper tab a protrusion, insert or indention that holds the copper sheet in place?  Where in the specifications describes the structural makeup of the copper tab on the bobbin cylinder?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2, 14, 17-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Applicant admitted Prior Art(AAPA).
Regarding claim 1, AAPA (figures 1-2 and para 0005) discloses a magnetic core (1) (see figure 2); a bobbin (2) (see figure 2); a primary winding wound around the bobbin (see figure 2); at least a first secondary winding (Coil Ns1_1); and a second secondary winding (Coil Ns1_2) (see figure 2), wherein at least one turn of coil of the first secondary winding is adjacent to at least one turn of coil of the second secondary winding (see figure 2), (note: the claim just simply states the invention has a first secondary  winding and a second secondary winding; AAPA can be broadly reasonably interpreted to have those features. The applicant has not discloses any structural features of what is a considered a first secondary wining and what is considered a second secondary winding) the first secondary winding and the second secondary winding are applied in a full-wave rectifier circuit (see figure 1 and para 0005), and a leakage inductance groove is provided between a primary winding groove for winding the primary winding and a secondary winding groove for winding the secondary winding, the leakage inductance groove isolating the primary winding and the secondary winding (see figure 2 and para 0005).
claim 2, AAPA (figure 2) discloses wherein the coil of the secondary winding is a copper sheet with a through hole that accommodates at least a portion of the bobbin and the magnetic core.
Regarding claim 14, AAPA (figures 1-2 and para 0005) discloses wherein a leakage inductance generated the leakage inductance groove functions as a resonant inductance.
Regarding claims 17-18, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted Prior Art(AAPA) in view of Lin et al. (US 2010/0026437).
	Regarding claim 3, AAPA (figures 1-2 and para 0005) discloses all the limitations as noted above but does not expressly discloses wherein the copper sheet is in an annular shape.
Lin et al. (figures 2a-2d and para 0027) discloses wherein the copper sheet is in an annular shape.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the copper sheet is in an annular shape as taught by Lin et al. the inductive device of the AAPA so as to allow for the coil pieces to easily slide onto the bobbin thereby speeding up the time to make the inductive device.
Regarding claim 4, AAPA (figures 1-2 and para 0005) discloses all the limitations as noted above but does not expressly discloses wherein different copper sheets in the same secondary winding are connected by a PCB.
Lin et al. (figures 2c-3a and para 0029-0031) discloses wherein different copper sheets (22a and 22b) in the same secondary winding are connected by a PCB (4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein different copper sheets in the same secondary winding are connected by a PCB as taught by Lin et al. the inductive device of the AAPA so as to improve the coupling between the windings thereby allowing for a higher inductance to be obtained.
claim 5, AAPA (figures 1-2 and para 0005) discloses all the limitations as noted above but does not expressly discloses wherein coils of the first secondary winding and coils of the second secondary winding are alternately arranged with each other.
Lin et al. (figures 2c-3a and para 0029-0031) discloses wherein coils of the first secondary winding (22a) and coils of the second secondary winding (22b) are alternately arranged with each other (see figure 2c).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein coils of the first secondary winding and coils of the second secondary winding are alternately arranged with each other as taught by Lin et al. the inductive device of the AAPA so as to improve the coupling between the windings thereby allowing for a higher inductance to be obtained.
Regarding claim 6, AAPA (figures 1-2 and para 0005) discloses all the limitations as noted above as applied to claim 2 above, but does not expressly discloses wherein coils of the first secondary winding and coils of the second secondary winding are alternately arranged with each other.
Lin et al. (figures 2c-3a and para 0029-0031) discloses wherein coils of the first secondary winding (22a) and coils of the second secondary winding (22b) are alternately arranged with each other (see figure 2c).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein coils of the first secondary winding and coils of the second secondary winding are alternately 
Regarding claim 7, AAPA (figures 1-2 and para 0005) discloses all the limitations as noted above but does not expressly discloses wherein each of the first secondary winding and the second secondary winding comprises at least two turns of coils respectively disposed on both sides of the primary winding
Lin et al. (figures 2a-3a and para 0029-0031) discloses wherein each of the first secondary winding and the second secondary winding comprises at least two turns of coils respectively disposed on both sides of the primary winding. (see figure 2a disclosing the secondary windings are designed to have at least two turns)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the first secondary winding and the second secondary winding comprises at least two turns of coils respectively disposed on both sides of the primary winding as taught by Lin et al. the inductive device of the AAPA so as to improve the coupling between the windings thereby allowing for a higher inductance to be obtained.
Regarding claim 12, AAPA (figures 1-2 and para 0005) discloses all the limitations as applied to claim 2 above but does not expressly discloses wherein the bobbin comprises a copper tab for fixing the copper sheet.
Lin et al. (figure 3a) discloses wherein the bobbin comprises a copper tab (note: see the protrusion on the bobbin) for fixing the copper sheet.

Regarding claim 13, design wherein the copper sheet has bent bottom corners would have been an obvious design consideration based on intended application/environment use. Such as to limit movement of the coils placed on a cylinder bobbin. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD HINSON/Primary Examiner, Art Unit 2837